   Case: 3:18-cr-00160-WHR Doc #: 47 Filed: 05/06/20 Page: 1 of 3 PAGEID #: 132




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                           :       Case No. 3:18-cr-160

                 Plaintiff,                         :       Judge Walter H. Rice

          v.                                        :

SENTELL A. SMITH,                                   :

                 Defendant.                         :


                                FINAL ORDER OF FORFEITURE

          Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

          On June 6, 2019, the Court entered a Preliminary Order of Forfeiture, finding that all right,

title, and interest in a Glock Model 30, .45 cal. pistol, SN: DKY988US, with magazine (the

“firearm”) and ten (10) rounds of .45 caliber ammunition (the “ammunition”) had been forfeited

to the United States under 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

          The Court also found that the defendant had an interest in the property and directed the

United States to seize the property and to give notice of its intent to forfeit the property.

          The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

          On November 8, 2019, the Court held the defendant’s sentencing hearing. The Amended

Judgment establishes that the defendant shall forfeit the firearm and the ammunition to the United

States.
   Case: 3:18-cr-00160-WHR Doc #: 47 Filed: 05/06/20 Page: 2 of 3 PAGEID #: 133




       The United States published notice of this forfeiture action and of its intent to dispose of

the property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on June 10, 2019.

       Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A) and 21 U.S.C. § 853(n), the United States sent

direct written notice, by certified and regular mail, of this forfeiture action with a copy of the

Preliminary Order of Forfeiture and Notice of Forfeiture to potential claimant Ronald Seward.

Ronald Seward (the “Petitioner”) filed a petition with this Court asserting an interest in the firearm.

       On or about August 6, 2019, the United States and the Petitioner entered into a Settlement

Agreement in which the United States agreed to return the firearm to the Petitioner and to dismiss

the firearm from the Preliminary Order of Forfeiture because the firearm was stolen from the

Petitioner.

       No person or entity has filed a timely petition with the Court asserting any interest in the

ammunition or objecting to its proposed forfeiture. The Petitioner’s interest in the firearm has

been resolved through settlement.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the ammunition is condemned and forfeited to the

United States under 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and no right, title, or interest

shall remain in any other person or entity.

       2.      The United States shall return the firearm to the Petitioner, Ronald Seward, in

accordance with the Settlement Agreement (Doc. 34).

       3.      The United States shall dispose of the ammunition in accordance with the law.




                                                  2
   Case: 3:18-cr-00160-WHR Doc #: 47 Filed: 05/06/20 Page: 3 of 3 PAGEID #: 134




         4.       The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:


Dated:        05/05/2020                         /s/ Walter H. Rice (tp - per Judge Rice after his review)
                                                 WALTER H. RICE
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
